DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to communication filed 02/01/2022. Claims 1-20 are previously cancelled; Claims 24, 31 and 38 are currently cancelled; Claims 21-23, 25, 26, 28-30, 32, 33, 35-37, 39 and 40 are currently amended; Claims 41-43 are newly added. Claims 21-23, 25-30, 32-37, 39-43 are pending for examination.

Response to Arguments
2.          Applicant’s arguments filed on 02/01/2022 with respect to claims 21, 28 and 35 have been considered but are moot in view of the new ground of rejection necessitated by Applicant’s amendment.

	Regarding claims 21, 28 and 35, the reference Frazzini (US 2016/0094866 A1) still teaches the amended claim limitations “the first network topology message including: second network topology information associated with the first device, and the first network topology information associated with the plurality of second devices”. See Frazzini teaches-Router 2914 manages communications, by forwarding packets or other data communications as appropriate {i.e. 1st topology message} based on (e.g. source {i.e. 2914} address and destination {i.e. 2916 b} addresses, network topology, etc.); Wherein source address is 2nd topology info of 2914 (1st device) and destination address is 1st topology info of 2916 b (2nd device).(see [0188]; [0191]).

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

4.	Claims 21, 28 and 35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 15 of application no. 14/866175, hereinafter referred to as “175” in view Yoshimura (US 2015/0215164 A1), Gourlay (US 2015/0280993 A1) and Frazzini (US 2016/0094866 A1).

Instant application
Application 14/866175
21. A method, comprising: 
receiving, by a first device, first network topology information from one of a plurality of second devices; 
storing, by the first device, the first network topology information; 
detecting, by the first device, a trigger to provide the first network topology information; 
generating, by the first device, a first network topology message based on detecting the trigger,

the first network topology message including: second network topology information associated with the first device, and the first network topology information associated with a plurality of second devices;


generating, by the first device, a second network topology message,

 the second network topology message including: the second network topology information associated with the first device, and third network topology information associated with a plurality of third devices;


1. A device, comprising:
the second network topology message including: third network topology information relating to the third network device,



receive a first network topology message from a first network device, 
receive a second network topology message from a third network device, 





5.	Claims 21, 28 and 35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 15 of application no. 14/866175, hereinafter referred to as “175” in view of Yoshimura (US 2015/0215164 A1).

Regarding Claims 21, 28 and 35, Claim 1, 8 and 15 of the “14/866175” does not recite 
receiving, by a first device, first network topology information from one of a plurality of second devices; storing, by the first device, the first network topology information; detecting, by the first device, a trigger to provide the first network topology information; generating, by the first device, a first network topology message based on detecting the trigger, 
	However, in an analogous art, Yoshimura teaches receiving, by a first device (network device 101-Fig. 1), first network topology information (LLDP Packet) from one (network device 102-Fig. 1) of a plurality of second devices (network devices 102-Fig. 1; plural-see [0029]) ([0033], network device 101 receives LLDP packet being transmitted from network device 102.); 
	storing, by the first device (101), the first network topology information (LLDP Packet) ( [0033]; [0029], network device 101 comprises a storage device, and as shown in FIG. 2, the network device 101 comprises a LLDP information database 201 for storing LLDP information.); 
	detecting, by the first device (101), a trigger (notification) to provide the first network topology information (LLDP Packet) ([0033], the network device 101 operates so as to transfer the received {from 102} LLDP packet to the network device 103; [0047], LLDP packet is capable to be transferred to only a device which is identified by notification of management information {i.e. notification}. Hence 101 detects a trigger to provide the LLDP packet. Also see Fig.1.); 
	generating, by the first device (101), a first network topology message (new LLDP packet) based on detecting the trigger (notification) ( [0047], LLDP packet is capable to be transferred to only a device which is identified by notification of management information {i.e. notification}.) ( [0044], packet generation circuit 208 of 101, generates newly a LLDP packet based on the notified management information {i.e. notification}.)(Hence 101 generates new LLDP packet based on detecting the trigger.)
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Yoshimura and apply them in the claim 1, 8 and 15 of the “14/866175” to reduce a load on a network during a network operation (Yoshimura; [0021]).

6.	Claims 21, 28 and 35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 15 of application no. 14/866175, hereinafter referred to as “175” in view of Gourlay (US 2015/0280993 A1).

Regarding Claims 21, 28 and 35, Claim 1, 8 and 15 of the “14/866175” does not recite generating, by the first device, a second network topology message.
	However, in an analogous art, Gourlay recites generating, by the first device(Switch A-Fig. 5A), a second network topology message(LLDPDU frame-2nd) ([0028]; [0038], Fig. 4, step 410- LLDPDU frames (2nd-considered), 300 generated {by a switch-see [0020]} on each port of the switch (i.e. switch A).), 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Gourlay and apply them in the claim 1, 8 and 15 of the “14/866175” to provide efficient enforcement of network topology with minimal input from an alert recipient is ensured. The ability to automatically detect erroneous connections between switches is achieved (Gourlay; [0055]).

7.	Claims 21, 28 and 35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 15 of application no. 14/866175, hereinafter referred to as “175” in view of Frazzini (US 2016/0094866 A1).

Regarding Claims 21, 28 and 35, Claim 1, 8 and 15 of the “14/866175” does not recite the second network topology message including: the second network topology information associated with the first device.
	However, in an analogous art, Frazzini recites the second network topology message including: the second network topology information (source address) associated with the first device(router 2914-Fig. 16)( [0191]; [0188], Router 2914 manages communications, by forwarding (after generating) packets or other data communications as appropriate {2nd topology message –suggested} based on (e.g. source{ i.e.2914} address and destination addresses, network topology, etc.); Hence 2nd topology message includes source address of 2914.), and
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Frazzini and apply them in the claim 1, 8 and 15 of the “14/866175” to provide interaction analysis module may collect data about user interactions, analyze the collected data to determine correlations between users or groups of users, and provide the analysis data to one or more systems. (Frazzini; Abstract)

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
9.   Claim 21, 26-28, 33-35, 40- 43 are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay (US 2015/0280993 A1) in view of Frazzini (US 2016/0094866 A1), further in view of Yoshimura (US 2015/0215164 A1).

Regarding claim 21, Gourlay teaches 
	generating, by the first device (Switch A-Fig. 5A), a first network topology message (LLDPDU frame-1st)( [0028]; [0038],Fig. 4, step 410- LLDPDU frames (1st-considered), 300 generated {by a switch-see [0020]} on each port of the switch (i.e. switch A).),
	generating, by the first device(Switch A-Fig. 5A), a second network topology message(LLDPDU frame-2nd) ([0028]; [0038], Fig. 4, step 410- LLDPDU frames (2nd-considered), 300 generated {by a switch-see [0020]} on each port of the switch (i.e. switch A).), 
	providing, by the first device(Switch A-Fig. 5A), the first network topology message(LLDPDU frame-1st) to a particular third device (Switch W-Fig. 5A) of the plurality of third devices (plural switches-see [0017]) ( [0039], Fig. 4, step 412- the LLDPDU frames(1st) generated in Step 410 are transmitted from/on each port of the source switch(i.e. A) to other switch (i.e. W), then step 414; Wherein [0049], Fig. 5A,  Port S:1 on switch A transmits LLDP information { LLDPDU frame (1st)-see [0028]; [0039]} to port L:1 on switch W .); and 
	providing, by the first device(Switch A-Fig. 5A), the second network topology message(LLDPDU frame-2nd) to a particular second device (Switch X-Fig. 5A) of the plurality of second devices (plural switches-see [0017])( [0039], Fig. 4, step 412- the LLDPDU frames (2nd) generated in Step 410 are transmitted from/on each port of the source switch(i.e. A) to other switch (i.e. X), then step 414; Wherein [0049], Fig. 5A, Port S:2 on switch A transmits LLDP information{LLDPDU frame (2nd)-see [0028]; [0039]} to port L:1 on switch X. ). 
	Gourlay does not teach the first network topology message including: second network topology information associated with the first device, and the first network topology information associated with a plurality of second devices; the second network topology message including: the second network topology information associated with the first device, and third network topology information associated with a plurality of third devices; 
	However, in an analogous art, Frazzini teaches 
the first network topology message including: 
	second network topology information (source address) associated with the first device (router 2914-Fig. 16) ( [0191]; [0188], Router 2914 manages communications, by forwarding (after generating) packets or other data communications as appropriate {1st topology message –suggested} based on (e.g. source{ i.e.2914} address and destination addresses, network topology, etc.); Hence 1st topology message includes source address of 2914.), and 
	the first network topology information (destination address) associated with the plurality of second devices (host 2916 b-Fig. 16-plural-see [0095; [0189]) ( [0191]; [0188], Router 2914 manages communications, by forwarding (after generating) packets or other data communications as appropriate {1st topology message –suggested} based on (e.g. source address and destination{i.e. 2916 b} addresses, network topology, etc.}; [0189], hosts 2916 (i.e. 2916 b) to receive the incoming communications. Hence 1st topology message includes destination addresses of 2916 b(s).); 

the second network topology message including: 
	the second network topology information (source address) associated with the first device(router 2914-Fig. 16)( [0191]; [0188], Router 2914 manages communications, by forwarding (after generating) packets or other data communications as appropriate {2nd topology message –suggested} based on (e.g. source{ i.e.2914} address and destination addresses, network topology, etc.); Hence 2nd topology message includes source address of 2914.), and 
	third network topology information (another destination address) associated with a plurality of third devices (host 2916 a-Fig. 16-plural-see [0095; [0189]) ( [0191]; [0188], Router 2914 manages communications, by forwarding (after generating) packets or other data communications as appropriate {2nd topology message –suggested} based on (e.g. source address and destination {i.e. 2916 a} addresses, network topology, etc.}; [0189], hosts 2916 (i.e. 2916 a) to receive the incoming communications. Hence 2nd topology message includes destination addresses of 2916 a(s).);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Frazzini and apply them on the teaching of Gourlay to provide interaction analysis module may collect data about user interactions, analyze the collected data to determine correlations between users or groups of users, and provide the analysis data to one or more systems. (Frazzini; Abstract)
	Gourlay- Frazzini does not teach receiving, by a first device, first network topology information from one of a plurality of second devices; storing, by the first device, the first network topology information; detecting, by the first device, a trigger to provide the first network topology information; generating, by the first device, a first network topology message based on detecting the trigger, 
	However, in an analogous art, Yoshimura teaches receiving, by a first device (network device 101-Fig. 1), first network topology information (LLDP Packet) from one (network device 102-Fig. 1) of a plurality of second devices (network devices 102-Fig. 1; plural-see [0029]) ([0033], network device 101 receives LLDP packet being transmitted from network device 102.); 
	storing, by the first device (101), the first network topology information (LLDP Packet) ( [0033]; [0029], network device 101 comprises a storage device, and as shown in FIG. 2, the network device 101 comprises a LLDP information database 201 for storing LLDP information.); 
	detecting, by the first device (101), a trigger (notification) to provide the first network topology information (LLDP Packet) ([0033], the network device 101 operates so as to transfer the received {from 102} LLDP packet to the network device 103; [0047], LLDP packet is capable to be transferred to only a device which is identified by notification of management information {i.e. notification}. Hence 101 detects a trigger to provide the LLDP packet. Also see Fig.1.); 
	generating, by the first device (101), a first network topology message (new LLDP packet) based on detecting the trigger (notification) ( [0047], LLDP packet is capable to be transferred to only a device which is identified by notification of management information {i.e. notification}.) ( [0044], packet generation circuit 208 of 101, generates newly a LLDP packet based on the notified management information {i.e. notification}.)(Hence 101 generates new LLDP packet based on detecting the trigger.)
the first network topology message (new LLDP packet) including: 
	second network topology information (device ID) associated with the first device (101) ([0032], the LLDP packet includes a “device ID” that is information to identify a network device itself {i.e. 101}.), and	
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yoshimura and apply them on the teaching of Gourlay- Frazzini to reduce a load on a network during a network operation(Yoshimura; [0021]).

Regarding claim 26, 33 and 40, Gourlay further teaches wherein providing the first network topology message to the particular third device comprises: providing the first network topology message (LLDPDU frame-1st) to the particular third device (switch W-Fig. 5A) ([0049], Fig. 5A, Port S:1 on switch A transmits LLDP information { LLDPDU frame (1st)-see [0028]; [0039]} to port L:1 on switch W.) concurrently with receiving the first network topology information ( [0049], Fig. 5A, Port S:2 on switch A receives LLDP information from port L:1 on switch X and extracts the source of the LLDP information (switch X).)(Fig. 5A; [0049]; wherein the providing and the receiving is done in parallel. Also see [0038].).

Regarding claim 27 and 34, Gourlay further teaches wherein providing the second network topology message to the particular second device comprises: providing the second network topology message (LLDPDU frame-2nd) to the particular second device(X)( [0049], Fig. 5A, Port S:2 on switch A transmits LLDP information{LLDPDU frame (2nd)-see [0028]; [0039]} to port L:1 on switch X.) concurrently with receiving the third network topology information ([0049], Fig. 5A, Port S:1 on switch A receives LLDP information from port L:1 on switch W and extracts the source of the LLDP information (switch W).)(Fig. 5A; [0049]; wherein the providing and the receiving is done in parallel. Also see [0038].).

Regarding claim 28, Gourlay teaches a first device (Switch A-Fig. 5A), comprising: 	one or more memories ([0004], switch (i.e. A) has a memory.); and 
	one or more processors( [0004], switch (i.e. A) has a processor) configured to:
	generate a first network topology message (LLDPDU frame-1st)( [0028]; [0038],Fig. 4, step 410- LLDPDU frames (1st-considered), 300 generated {by a switch-see [0020]} on each port of the switch (i.e. switch A).),
	generate a second network topology message(LLDPDU frame-2nd) ([0028]; [0038], Fig. 4, step 410- LLDPDU frames (2nd-considered), 300 generated {by a switch-see [0020]} on each port of the switch (i.e. switch A).), 
	provide the first network topology message(LLDPDU frame-1st) to a particular third device (Switch W-Fig. 5A) of the plurality of third devices (plural switches-see [0017]) ( [0039], Fig. 4, step 412- the LLDPDU frames(1st) generated in Step 410 are transmitted from/on each port of the source switch(i.e. A) to other switch (i.e. W), then step 414; Wherein [0049], Fig. 5A,  Port S:1 on switch A transmits LLDP information { LLDPDU frame (1st)-see [0028]; [0039]} to port L:1 on switch W .); and 
	provide the second network topology message(LLDPDU frame-2nd) to a particular second device(Switch X-Fig. 5A) of the plurality of second devices(plural switches-see [0017])( [0039], Fig. 4, step 412- the LLDPDU frames (2nd) generated in Step 410 are transmitted from/on each port of the source switch(i.e. A) to other switch (i.e. X), then step 414; Wherein [0049], Fig. 5A, Port S:2 on switch A transmits LLDP information{LLDPDU frame (2nd)-see [0028]; [0039]} to port L:1 on switch X. ). 
	Gourlay does not teach the first network topology message including: second network topology information associated with the first device, and the first network topology information associated with a plurality of second devices; the second network topology message including: the second network topology information associated with the first device, and third network topology information associated with a plurality of third devices; 
	However, in an analogous art, Frazzini teaches 
the first network topology message including: 
	second network topology information (source address) associated with the first device (router 2914-Fig. 16) ( [0191]; [0188], Router 2914 manages communications, by forwarding (after generating) packets or other data communications as appropriate {1st topology message –suggested} based on (e.g. source{ i.e.2914} address and destination addresses, network topology, etc.); Hence 1st topology message includes source address of 2914.), and 
	1st network topology information (destination address) associated with a plurality of second devices (host 2916 b-Fig. 16-plural-see [0095; [0189]) ( [0191]; [0188], Router 2914 manages communications, by forwarding (after generating) packets or other data communications as appropriate {1st topology message –suggested} based on (e.g. source address and destination{i.e. 2916 b} addresses, network topology, etc.}; [0189], hosts 2916 (i.e. 2916 b) to receive the incoming communications. Hence 1st topology message includes destination addresses of 2916 b(s).); 
the second network topology message including: 
	the second network topology information (source address) associated with the first device(router 2914-Fig. 16)( [0191]; [0188], Router 2914 manages communications, by forwarding (after generating) packets or other data communications as appropriate {2nd topology message –suggested} based on (e.g. source{ i.e.2914} address and destination addresses, network topology, etc.); Hence 2nd topology message includes source address of 2914.), and 
	third network topology information (another destination address) associated with a plurality of third devices (host 2916 a-Fig. 16-plural-see [0095; [0189]) ( [0191]; [0188], Router 2914 manages communications, by forwarding (after generating) packets or other data communications as appropriate {2nd topology message –suggested} based on (e.g. source address and destination {i.e. 2916 a} addresses, network topology, etc.}; [0189], hosts 2916 (i.e. 2916 a) to receive the incoming communications. Hence 2nd topology message includes destination addresses of 2916 a(s).);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Frazzini and apply them on the teaching of Gourlay to provide interaction analysis module may collect data about user interactions, analyze the collected data to determine correlations between users or groups of users, and provide the analysis data to one or more systems. (Frazzini; Abstract)
	 Gourlay- Frazzini does not teach receive first network topology information from one of a plurality of second devices; store the first network topology information; detect a trigger to provide the first network topology information; generate a first network topology message, 
	However, in an analogous art, Yoshimura teaches receive first network topology information (LLDP Packet) from one (network device 102-Fig. 1) of a plurality of second devices (network devices 102-Fig. 1; plural-see [0029]) ([0033], network device 101 receives LLDP packet being transmitted from network device 102.); 
	store the first network topology information (LLDP Packet) ( [0033]; [0029], network device 101 comprises a storage device, and as shown in FIG. 2, the network device 101 comprises a LLDP information database 201 for storing LLDP information.); 
	detect a trigger (notification) to provide the first network topology information (LLDP Packet) ([0033], the network device 101 operates so as to transfer the received {from 102} LLDP packet to the network device 103; [0047], LLDP packet is capable to be transferred to only a device which is identified by notification of management information {i.e. notification}. Hence 101 detects a trigger to provide the LLDP packet. Also see Fig.1.); 
	generate a first network topology message (new LLDP packet) ( [0044], packet generation circuit 208 of 101, generates newly a LLDP packet based on the notified management information {i.e. notification}.).
the first network topology message (new LLDP packet) including: 
	second network topology information (device ID) associated with the first device (101) ([0032], the LLDP packet includes a “device ID” that is information to identify a network device itself {i.e. 101}.), and	
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yoshimura and apply them on the teaching of Gourlay- Frazzini to reduce a load on a network during a network operation(Yoshimura; [0021]).

Regarding claim 35, Gourlay teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: 
	one or more instructions that, when executed by one or more processors of a first device(Switch A-Fig.5A)( [0004], switch (i.e. A) has a memory comprising instructions, which when executed by the processor.), cause the one or more processors to:
	generate a first network topology message (LLDPDU frame-1st)( [0028]; [0038],Fig. 4, step 410- LLDPDU frames (1st-considered), 300 generated {by a switch-see [0020]} on each port of the switch (i.e. switch A).),
	generate a second network topology message (LLDPDU frame-2nd) ([0028]; [0038], Fig. 4, step 410- LLDPDU frames (2nd-considered), 300 generated {by a switch-see [0020]} on each port of the switch (i.e. switch A).), 
	provide the first network topology message(LLDPDU frame-1st) to a particular third device (Switch W-Fig. 5A) of the plurality of third devices (plural switches-see [0017]) ( [0039], Fig. 4, step 412- the LLDPDU frames(1st) generated in Step 410 are transmitted from/on each port of the source switch(i.e. A) to other switch (i.e. W), then step 414; Wherein [0049], Fig. 5A,  Port S:1 on switch A transmits LLDP information { LLDPDU frame (1st)-see [0028]; [0039]} to port L:1 on switch W .); and 
	provide the second network topology message(LLDPDU frame-2nd) to a particular second device(Switch X-Fig. 5A) of the plurality of second devices(plural switches-see [0017])( [0039], Fig. 4, step 412- the LLDPDU frames (2nd) generated in Step 410 are transmitted from/on each port of the source switch(i.e. A) to other switch (i.e. X), then step 414; Wherein [0049], Fig. 5A, Port S:2 on switch A transmits LLDP information{LLDPDU frame (2nd)-see [0028]; [0039]} to port L:1 on switch X. ). 
	Gourlay does not teach the first network topology message including: second network topology information associated with the first device, and the first network topology information associated with a plurality of second devices; the second network topology message including: the second network topology information associated with the first device, and third network topology information associated with a plurality of third devices; 
	However, in an analogous art, Frazzini teaches 
the first network topology message including: 
	second network topology information (source address) associated with the first device (router 2914-Fig. 16) ( [0191]; [0188], Router 2914 manages communications, by forwarding (after generating) packets or other data communications as appropriate {1st topology message –suggested} based on (e.g. source{ i.e.2914} address and destination addresses, network topology, etc.); Hence 1st topology message includes source address of 2914.), and 
	the first network topology information (destination address) associated with a plurality of second devices (host 2916 b-Fig. 16-plural-see [0095; [0189]) ( [0191]; [0188], Router 2914 manages communications, by forwarding (after generating) packets or other data communications as appropriate {1st topology message –suggested} based on (e.g. source address and destination{i.e. 2916 b} addresses, network topology, etc.}; [0189], hosts 2916 (i.e. 2916 b) to receive the incoming communications. Hence 1st topology message includes destination addresses of 2916 b(s).); 
the second network topology message including: 
	the second network topology information (source address) associated with the first device(router 2914-Fig. 16)( [0191]; [0188], Router 2914 manages communications, by forwarding (after generating) packets or other data communications as appropriate {2nd topology message –suggested} based on (e.g. source{ i.e.2914} address and destination addresses, network topology, etc.); Hence 2nd topology message includes source address of 2914.), and 
	third network topology information (another destination address) associated with a plurality of third devices (host 2916 a-Fig. 16-plural-see [0095; [0189]) ( [0191]; [0188], Router 2914 manages communications, by forwarding (after generating) packets or other data communications as appropriate {2nd topology message –suggested} based on (e.g. source address and destination {i.e. 2916 a} addresses, network topology, etc.}; [0189], hosts 2916 (i.e. 2916 a) to receive the incoming communications. Hence 2nd topology message includes destination addresses of 2916 a(s).);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Frazzini and apply them on the teaching of Gourlay to provide interaction analysis module may collect data about user interactions, analyze the collected data to determine correlations between users or groups of users, and provide the analysis data to one or more systems. (Frazzini; Abstract)
	Gourlay- Frazzini does not teach receive first network topology information from one of a plurality of second devices; store the first network topology information; detect a trigger to provide the first network topology information; generate a first network topology message, 
	However, in an analogous art, Yoshimura teaches receive first network topology information (LLDP Packet) from one (network device 102-Fig. 1) of a plurality of second devices (network devices 102-Fig. 1; plural-see [0029]) ([0033], network device 101 receives LLDP packet being transmitted from network device 102.); 
	store the first network topology information (LLDP Packet) ( [0033]; [0029], network device 101 comprises a storage device, and as shown in FIG. 2, the network device 101 comprises a LLDP information database 201 for storing LLDP information.); 
	detect a trigger (notification) to provide the first network topology information (LLDP Packet) ([0033], the network device 101 operates so as to transfer the received {from 102} LLDP packet to the network device 103; [0047], LLDP packet is capable to be transferred to only a device which is identified by notification of management information {i.e. notification}. Hence 101 detects a trigger to provide the LLDP packet. Also see Fig.1.); 
	generate a first network topology message (new LLDP packet) ( [0044], packet generation circuit 208 of 101, generates newly a LLDP packet based on the notified management information {i.e. notification}.).
the first network topology message (new LLDP packet) including: 
	second network topology information (device ID) associated with the first device (101) ([0032], the LLDP packet includes a “device ID” that is information to identify a network device itself {i.e. 101}.), and	
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yoshimura and apply them on the teaching of Gourlay- Frazzini to reduce a load on a network during a network operation(Yoshimura; [0021]).

Regarding claim 41, Gourlay teaches generating by 1st device,1st and 2nd LLDP frame and provides by the 1st device the 1st and the 2nd LLDP frame to 3rd and 2nd device, respectively.
	Gourlay- Frazzini does not teach wherein storing the first network topology information comprises: storing the first network topology information and information associated with a directionality of a network path.
	However, in an analogous art, Yoshimura teaches wherein storing the first network topology information comprises: 
	storing the first network topology information (LLDP Packet) (  [0029].) and information associated with a directionality of a network path ( [0043], stores the LLDP packet including information (a port number, a device ID, management information etc.---i.e. directionality of network path.) ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yoshimura and apply them on the teaching of Gourlay- Frazzini to reduce a load on a network during a network operation(Yoshimura; [0021]).

Regarding claim 42, Gourlay teaches generating by 1st device,1st and 2nd LLDP frame and provides by the 1st device the 1st and the 2nd LLDP frame to 3rd and 2nd device, respectively.
	Gourlay- Frazzini does not teach wherein the one or more processors, when storing the first network topology information, are configured to: store the first network topology information and information associated with a directionality of a network path.
	However, in an analogous art, Yoshimura teaches wherein the one or more processors, when storing the first network topology information, are configured to:
	store the first network topology information ( [0029]) and information associated with a directionality of a network path ( [0043], stores the LLDP packet including information (a port number, a device ID, management information etc.---i.e. directionality of network path.) ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yoshimura and apply them on the teaching of Gourlay- Frazzini to reduce a load on a network during a network operation(Yoshimura; [0021]).

 Regarding claim 43, Gourlay further teaches wherein the one or more instructions, that cause the one or more processors to provide the first network topology message to the particular third device, cause the one or more processors to: 	provide the second network topology message(LLDPDU frame-2nd) to the particular second device (Switch X-Fig. 5A) ( [0039]; [0049], Fig. 5A, Port S:2 on switch A transmits LLDP information{LLDPDU frame (2nd)-see [0028]; [0039]} to port L:1 on switch X. ) concurrently with receiving the third network topology information ([0049], Fig. 5A, Port S:1 on switch A receives LLDP information from port L:1 on switch W and extracts the source of the LLDP information (switch W).)( Fig. 5A; [0049]; wherein the providing and the receiving is done in parallel. Also see [0038].).

10.   Claim 23, 30, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay (US 2015/0280993 A1) in view of Frazzini (US 2016/0094866 A1), in view of Yoshimura (US 2015/0215164 A1), further in view of Song (US 2017/0104670 A1),

Regarding claim 23, 30 and 37, Gourlay teaches generating by 1st device,1st and 2nd LLDP frame and provides by the 1st device the 1st and the 2nd LLDP frame to 3rd and 2nd device, respectively.
	Gourlay- Frazzini- Yoshimura does not teach wherein detecting the trigger to provide the first network topology information comprises: detecting, based on receiving the first network topology information, the trigger to provide the first network topology information.
	However, in an analogous art, Song teaches wherein detecting the trigger to provide the first network topology information comprises: detecting, based on receiving the first network topology information, the trigger to provide the first network topology information ( [0140], The control device periodically trigger an LLDP packet(1st) to a port of a switch device; wherein [0141], control device 1 transmits the LLDP packet(1st) carried by the open flow message is used to trigger port 1 of switch device 1 to forward the LLDP packet(1st).).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Song and apply them on the teaching of Gourlay- Frazzini- Yoshimura to provide Control device of the SDN may maintain overall topology and links of a network, discover links and neighbor relationships among switch devices by using link discovery protocol, so as to avoid forming a loop logically by devices (Song; [0002]).

11.   Claim 22, 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay (US 2015/0280993 A1) in view of Frazzini (US 2016/0094866 A1), in view of Yoshimura (US 2015/0215164 A1), further in view of Wechter (US 2004/0172467 A1).

Regarding claim 22, 29 and 36, Gourlay teaches generating by 1st device, 1st and 2nd LLDP frame and provides by the 1st device the 1st and the 2nd LLDP frame to 3rd and 2nd device, respectively.
	Gourlay- Frazzini - Yoshimura does not teach wherein detecting the trigger to provide the first network topology information comprises: detecting, based on determining that a threshold period of time has elapsed, the trigger to provide the first network topology information.
	However, in an analogous art, Wechter teaches wherein detecting the trigger to provide the first network topology information comprises: detecting, based on determining that a threshold period of time has elapsed ([0006]; [0008]), the trigger to provide the first network topology information ([0008]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Wechter and apply them on the teaching of Gourlay- Frazzini - Yoshimura to provide method for initiating discovery of the topology of the network when a number of detected changes in the network exceeds a threshold. (Wetcher; [0002])

12.   Claim 25, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay (US 2015/0280993 A1) in view of Frazzini (US 2016/0094866 A1), in view of Yoshimura (US 2015/0215164 A1), in view of Zhou (US 2016/0080254 A1), further in view of Shih (US 9866443 B1).

Regarding claim 25, 32 and 39, Gourlay teaches generating by 1st device, 1st and 2nd LLDP frame and provides by the 1st device the 1st and the 2nd LLDP frame to 3rd and 2nd device, respectively.
	Gourlay- Frazzini - Yoshimura does not teach further comprising: receiving the third network topology information from one of the plurality of third devices; and storing the third network topology information,
	However, in an analogous art, Zhou teaches further comprising: receiving the third network topology information from one (another OFS-Fig. 2d) of the plurality of third devices ([0080; ][0079], the OFS receives a Link Layer Discovery Protocol LLDP data packet that includes MAC and IP address of another OFS {i.e. 3rd topology info}, sent by the another OFS.); and storing the third network topology information ([0079], a storage unit, configured to store MAC and IP address of another OFS { i.e. 3rd topology info}, when the OFS receives the LLDP data packet.), 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Zhou and apply them on the teaching of Gourlay- Frazzini - Yoshimura to provide an OFS in-band communication method and an OFS, so as to reduce networking costs. (Zhou; [0007])
	Gourlay- Frazzini – Yoshimura- Zhou does not teach wherein generating the first network topology information comprises: generating, based on detecting the trigger, the second network topology message.
	However, in an analogous art, Shih teaches wherein generating the first network topology information comprises: generating, based on detecting the trigger, the second network topology message (Col 6, line 15-21- The detection circuit of the NIC card 414, generates a signal 417 to trigger an LLDP packet {LLDP packets (2nd)-see Col 8, line 35-37} being generated for the data switch 418.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Shih and apply them on the teaching of Gourlay- Frazzini - Yoshimura - Zhou to implement LLDP and provides enhanced security to prevent circumvention of access policies (Col 5, line 26-29.).

Conclusion
13. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHEDI S ALEY/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415